SCHOTT, Judge,
dissenting.
In the final paragraph of the majority opinion my colleagues find that defendant’s employees acted reasonably under the circumstances so that the jury’s finding to the contrary was clearly wrong. The question of what is reasonable conduct under the circumstances elicits a subjective response. I may be convinced that it was reasonable for the security personnel to cause this pregnant woman to be taken to jail bea-cause she had sprayed a minimal amount of Scotchguard on her clothing and then refused to pay $1.07 for the can; but I cannot conclude that someone else who finds such conduct to be an unreasonable reaction has clearly erred. The members of this jury were of the opinion that the defendant’s conduct was unreasonable; I may disagree with this opinion but nontheless .respect it. I would affirm the judgment.